Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 14 is allowable. The restriction requirement, as set forth in the Office action mailed on 07/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group III is removed.  Claims 17-24, directed to Group III, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 14-18, 20-22, and 24-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 14, the prior art fails to teach or suggest, alone or in combination:
An integrated capacitor filter with varistor functionality, comprising: a discrete multiterminal multilayer ceramic capacitor device with multiple capacitive elements, comprising a body having cooperating multiple layers including electrode layers which in turn form integrated capacitive structures; a first pair of capacitor device terminations external to said body and having opposite polarity; a second pair of capacitor device terminations external to said body and having the same polarity; a first region of said electrode layers forming two respective capacitors; and a second region of said electrode layers forming a multilayer ceramic capacitor received in series connection between said first pair of terminations; and a discrete varistor comprising a body having a pair of varistor terminations external to said varistor body and having opposite polarity; wherein said varistor is stacked with said multiterminal multilayer ceramic capacitor device in contact with said first pair of capacitor device terminations such that said varistor is in parallel relationship with said multiterminal multilayer ceramic capacitor device.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first region of said electrode layers forming two respective capacitors; and a second region of said electrode layers forming a multilayer ceramic capacitor received in series connection between said first pair of terminations; and a discrete varistor comprising a body having a pair of varistor terminations external to said varistor body and having opposite polarity; wherein said varistor is stacked with said multiterminal multilayer ceramic capacitor device in contact with said first pair of capacitor device terminations such that said varistor is in parallel relationship with said multiterminal multilayer ceramic capacitor device” in combination with the other claim limitations. 
Regarding independent claim 17, the prior art fails to teach or suggest, alone or in combination:
A method for providing an integrated capacitor filter with varistor functionality, comprising: providing a multiterminal multilayer ceramic device with multiple capacitive elements, forming an overlap type construction of a multilayer ceramic capacitor in a designated second region of said electrode layers; applying a first pair of terminations external to a pair of respective opposing sides of said body, and with said second region capacitor connected in series between said first pair of terminations; andPage 3 of 10Serial No: 16/797,053Response and Amdt. dated Sep. 16, 2021Response to Restriction Requirement of July 16, 2021 applying a second pair of terminations external to at least portions of another pair of respective opposing sides of said body and having the same polarity, and with at least one of said second pair of terminations and said first pair of terminations in respective parallel connections with said two respective capacitors of said first region, so that multiple capacitive elements are integrated in a single package device; and stacking a discrete varistor with a pair of external terminations relative to said multiterminal multilayer ceramic such that said varistor is in contact with said first pair of terminations and in parallel relationship with said multiterminal multilayer ceramic capacitor device.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “forming an overlap type construction of a multilayer ceramic capacitor in a designated second region of said electrode layers; applying a first pair of terminations external to a pair of respective opposing sides of said body, and with said second region capacitor connected in series between said first pair of terminations; andPage 3 of 10Serial No: 16/797,053Response and Amdt. dated Sep. 16, 2021Response to Restriction Requirement of July 16, 2021 applying a second pair of terminations external to at least portions of another pair of respective opposing sides of said body and having the same polarity, and with at least one of said second pair of terminations and said first pair of terminations in respective parallel connections with said two respective capacitors of said first region, so that multiple capacitive elements are integrated in a single package device; and stacking a discrete varistor with a pair of external terminations relative to said multiterminal multilayer ceramic such that said varistor is in contact with said first pair of terminations and in parallel relationship with said multiterminal multilayer ceramic capacitor device” in combination with the other claim limitations. 
Cited Prior Art
Sogabe et al (US 5870273) teaches relevant art in Fig. 1-2.
Bourns et al (US 2006/0176675) teaches relevant art in Fig. 11-14.
ADACHI et al (US 2016/0293335) teaches relevant art in Fig. 1-6.
ANDO et al (US 2016/0343504) teaches relevant art in Fig. 1-4.
PARK et al (US 2017/0316882) teaches relevant art in Fig. 1-7.
PARK et al (US 2020/0111611) teaches relevant art in Fig. 2-3.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848